Citation Nr: 1215970	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO. 09-46 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability, claimed as secondary to service connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for emphysema, claimed as secondary to service connected PTSD. 

3. Entitlement to an initial disability evaluation in excess of 30 percent for PTSD prior to September 7, 2010. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for a back disability and emphysema, TDIU, and granted service connection for PTSD with an initial 30 percent evaluation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

During the pendency of the appeal, a January 2011 rating decision granted an 100 percent evaluation for PTSD effective September 7, 2010. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). In this case, the RO did not grant the 100 percent evaluation effective the date of claim. Therefore the Veteran's appeal of the initial evaluation is still before the Board. 

The Veteran requested a hearing in his November 2009 Substantive Appeal. However, the Veteran submitted a statement in June 2011 indicating that he no longer wanted a hearing. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2011). 

The issues of entitlement to service connection for emphysema and to a TDIU prior to September 7, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not show that the Veteran's currently diagnosed back disability is related to military service or to his service connected PTSD, or that it manifested to a compensable degree within one year of separation.

2. With resolution of the benefit of the doubt in the Veteran's favor, his PTSD produces occupational and social impairment with reduced reliability and productivity. 

3. Beginning on September 7, 2010, the Veteran's PTSD precluded substantially gainful employment. 


CONCLUSIONS OF LAW

1. The Veteran's back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and was not due to, or the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2. The criteria for an initial rating of 50 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

3. Effective September 7, 2010, the criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 



							
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's PTSD claim, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for his service connection claim in June 2008 and for his TDIU claim in August 2008. The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The June and August 2008 letters did not advise the Veteran of how to substantiate a claim for secondary service connection. Although he was not service connected for PTSD at the time of his July 2010 RO hearing, he demonstrated actual knowledge of the requirements of a secondary service connection claim because he testified that his PTSD caused his back disability and emphysema. Specifically he asserted that his PTSD caused him to abuse alcohol, and that he was driving while intoxicated when he was in the 1999 motor vehicle accident that caused his back disability. He has shown that he is aware that he must show a link between his currently diagnosed back disability and a service connected disability. 

Notwithstanding this content error, the Veteran has neither alleged nor proven that prejudice resulted from lack of formal notice of the requirements for substantiating a secondary service connection claim, and therefore, the Board determines that none resulted. See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), service personnel records, reports of post-service medical treatment, records from the Social Security Administration (SSA), and reports of VA examinations for PTSD in October 2008 and September 2010. 

The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The October 2008 examiner's opinion was the basis for the grant of service connection. 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his back disability. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related. His service treatment records are negative for any complaints, treatment, or diagnosis of a back problem and the record contains no probative evidence that demonstrates otherwise. The evidence of record shows that the Veteran's back disability was caused during a post service motor vehicle accident that was the result of willful misconduct. Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Furthermore, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Federal Circuit held that, in the context of a Veteran contending secondary service connection, "in the absence of any medical evidence, [the Veteran's] own conclusory statements regarding causation were insufficient to establish the necessary nexus between his in-service [disability] and his present ailments."  Waters, 601 F.3d at 1278. The Federal Circuit rejected contentions that the Veteran's "conclusory generalized statement...was enough to entitle him to a medical examination..." because it would require the Secretary to "provide such examinations as a matter of course in virtually every [V]eteran's disability case." Id. The Veteran's assertion is that his back disability was caused by his PTSD. An examination is not warranted for his service connection claim in this case. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claim

The Veteran contends that his back disability is the result of a post service March 1999 motor vehicle accident when he was driving while intoxicated. He contends that his service connected PTSD caused him to self-medicate with alcohol and that his back disability should be service connected because his alcohol abuse led to his motor vehicle accident. Because driving while intoxicated is willful misconduct, his claim will be denied. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non service-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2011); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with a bulging disc at L3-4 and mild osteoarthritis at L5-S1 and has service connection for PTSD, satisfying the first and second elements of a secondary service connection claim. Wallin, 11 Vet. App. at 512.

However, the third element of a secondary service connection claim is not satisfied because the evidence shows that the Veteran's back disability is the result of willful misconduct. While drug or alcohol abuse is generally considered to be willful misconduct and therefore not a disability for which service connection may be granted, where alcohol or drugs are used for therapeutic purposes or where use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3) (2011); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001). In this case, the September 2010 VA examiner stated that the Veteran's self medication with drugs and alcohol were secondary to his service-connected PTSD. As a result, his abuse of drugs and alcohol is not considered to be willful misconduct in and of itself. However, the Board finds that driving while intoxicated is a criminal offense and does constitute willful misconduct, and as a result service connection for a back disability cannot be granted as secondary to service-connected PTSD. Id. 

Because service connection cannot be established on a secondary basis, the Board will address whether it can be established as due to the Veteran's military service, either by presumption or directly. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, osteoarthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The Veteran was not diagnosed with osteoarthritis until March 1999, after his motor vehicle accident. The evidence of record does not show that this condition manifested to a compensable degree within one year of the Veteran's separation in July 1981 nor does he so contend. Presumptive service connection is not warranted. Id. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As noted above, the Veteran has been diagnosed with a back disability. This satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253. However, there is no incident or occurrence of a back injury in service, nor has the Veteran so contended. In his report of medical history for his December 1976 enlistment examination, the Veteran answered "no" to the question "[h]ave you ever had or have you now..." for recurrent back pain, arthritis, or bone and joint deformities. No abnormalities related to his back were noted upon entry. At his June 1981 separation examination, no back abnormalities were noted. His STRs are completely negative for symptoms or a diagnosis of a back disability. The second element of a service connection claim has not been satisfied. Id. 

Lastly, there is no nexus between the Veteran's back disability which was diagnosed in March 1999, and his period of military service. The record shows that the Veteran sustained a compression fracture of L3 during a post-service motor vehicle accident. Because his disability was caused by a post-service event, the nexus element of a service connection claim is not satisfied and his claim must be denied. Id; see also Holbrook v. Brown, 8 Vet. App. 91 (1995) (the Board has the fundamental authority to decide a claim in the alternative). 

In conclusion, the preponderance of the evidence is against the claim of service connection for a back disability under the theories of secondary and direct service connection. 38 U.S.C.A. § 5107(b). The appeal is denied. 

Increased Evaluation Claim 

The Veteran contends that his PTSD is more severe than reflected by its initial 30 percent evaluation. In a January 2011 rating decision, the RO granted a 100 percent evaluation for PTSD effective September 7, 2010. Therefore, the Board will only consider the evidence of record prior to that date. Because, affording him the benefit of the doubt, his PTSD produces occupational and social impairment with reduced reliability and productivity, his claim will be granted. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The law as to the evaluation of evidence and the standard of proof in Veterans' claims is reviewed above and will not be repeated here. 

PTSD is evaluated under the General Rating Formula for Mental Disorders. Under these criteria. 38 C.F.R. § 4.130, Diagnostic Code 9411. The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130.

When it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the DSM-IV. 38 C.F.R. 
§ 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

The Veteran's GAF scores range between 45 and 50. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In October 2008, the Veteran underwent a VA PTSD examination for the purposes of establishing service connection. At the time of the examination, he lived with his girlfriend of six months and described their situation as satisfactory. He reported that they had their "ups and downs" because they both had psychiatric disorders. He had two children, one of whom he had not been in contact with for five years. His mother and brothers lived nearby and he had regular contact with them; he described their relationship as "pretty close." He had one brother who he saw less frequently and a sister who he stated was angry with him because of his drug use. 

The Veteran was independent in his self care and activities of daily living. He drove occasionally but preferred to let his girlfriend drive because he had been in multiple car accidents. He enjoyed cooking on his grill, attending church, going to the movies, eating at restaurants, playing with his dogs, and reading the Bible. Every day, he visited with family. He had two or three friends that he visited "every once in a while" and occasionally he and his girlfriend visited their neighbors. He reported a long history of substance abuse and tobacco use. He had been in rehabilitation for substance abuse prior to the examination. 

He reported flashbacks and intrusive thoughts of his stressor. He endorsed a sense of detachment from other people, such as not wanting to hold hands with his girlfriend. He avoided crowds and endorsed hyper vigilance by stating that he had to sit with his back to a wall where he could see everybody. He was easily startled by loud noises. He had a sense of foreshortened future and a diminished interest in previously enjoyable activities such as playing basketball, doing lawn work, and sex. He had no difficulty falling asleep but woke up in the middle of the night and could not return to sleep. He had decreased energy, was irritable and reported losing his temper verbally. He described his concentration as diminished. He felt depressed "daily" and felt worse on special occasions such as Veterans' Day. He denied suicidal ideation but endorsed some fleeting thoughts of hurting others without intent or a specific plan. 

Upon examination, he interacted in an appropriate manner. He was generally relaxed, appropriately dressed, and had good grooming and hygiene. He was fully alert and oriented. His speech and thought processes were within normal limits. He denied hallucinations and none were suspected. There was no evidence of memory impairment. His insight and judgment were intact. His mood was dysthymic and his affect was appropriate. He did not report obsessional rituals and his impulse control was adequate at the time of the examination. 

The examiner diagnosed the Veteran with PTSD and concluded that his symptoms were "moderate in severity." The Veteran attributed his substance abuse to his PTSD, but the examiner noted that since completing a treatment program in January 2008, he had been largely abstinent from substances other than tobacco. On the basis of his good relationships with family members and his girlfriend, the examiner concluded that the Veteran's social functioning was "no more than moderately impaired." The examiner noted that the Veteran had held various jobs since service but that his symptoms interfered with his employment. Overall, the examiner concluded that the symptoms resulted in deficiencies in areas including work, family relations, judgment, thinking, and mood. His GAF score was 50.

In January 2008, his GAF score was 45 upon his entry into a VA substance abuse rehabilitation program.

In March 2008, he reported nightmares, flashbacks, insomnia, avoidance of crowds, problems with anger, and emotional numbness. He lived with his mother. He reported short term memory problems and was only able to recall one of three items after 15 minutes. He was neatly groomed and had adequate hygiene. He reported auditory hallucinations in the form of hearing gunshots. He denied suicidal and homicidal ideation. 

In July 2008, he complained of social withdrawal, irritability, restlessness, anxiety, insomnia, nightmares, and intrusive thoughts. He was appropriately dressed. His thought processes were coherent and goal directed. His mood was dysthymic and his affect was appropriate. He denied suicidal and homicidal ideation. His judgment and insight were intact. His GAF score was 50. 

In November 2008, he complained of depression, irritability, nightmares, intrusive thoughts, and survivor's guilt. He was casually dressed. His thought processes and speech content were within normal limits. He reported auditory hallucinations of voices telling him to act on his angry impulses. His medication was increased to 20 milligrams daily of citalopram for a month, and then 40 milligrams daily if his symptoms did not improve. 

In July 2009, he reported that his psychiatric symptoms made it difficult to "take care of things at home" and work. In August 2009, he reported having problems with an ex-girlfriend who was trying to reestablish connection. His mood was irritable and he had poor stress and frustration tolerance. His hygiene and grooming were good. His mood was "somewhat euphoric." His thought processes and speech content were within normal limits. He did not have obsessive behavior. His memory was grossly intact, his insight and judgment were fair. His citalopram dose was 30 milligrams per day. His GAF score was 50. 

In December 2009, he reported depressed mood, lack of interest, and problems getting along with others. His care provider noted that he had "poor coping skills." 

In January 2010, his citalopram dose was 40 milligrams per day. In April 2010 he reported increased irritability, easy agitation, impaired concentration, and depressed mood. He was casually dressed with only "fair" grooming. His thought processes and speech content were within normal limits. His mood was dysthymic and his affect was anxious and irritable. His citalopram dose was increased to 60 milligrams per day. 

The Veteran's disability picture prior to September 7, 2010 shows a decline in his condition. Although his GAF score remained steady at 50 with the exception of January 2008, the record shows that he had significant problems with anger, agitation, and irritability to the point where he experienced auditory hallucinations when voices encouraged him to act on his impulsive anger. He reported increased problems with concentration. His mood was consistently depressed and he was socially withdrawn with decreased interest in activities that he previously enjoyed. He was noted to have poor coping skills. His medication was increased gradually from 20 milligrams per day to 60 milligrams per day. Based upon these factors, and taking into account his GAF scores, the Board finds that the overall disability picture for the Veteran's PTSD more closely approximates a 50 percent rating, but no higher. 38 C.F.R. § 4.130. To this extent, the appeal is granted. 

At no point prior to September 7, 2010 do the Veteran's symptoms more closely approximate a 70 percent evaluation. Although the Veteran experienced problems with depression, impulse control, and anger, his judgment and insight were consistently intact. His hygiene and grooming were consistently appropriate. His thought processes and speech content were within normal limits. At his October 2008 VA examination, he reported good relationships with his mother, brother, and girlfriend. He had a few friends and visited with his neighbors. Although he had decreased social activity, he maintained a close relationship with his mother. He did not experience suicidal ideation and his PTSD symptoms did not interfere with his ability to perform his activities of daily living. Therefore, a 70 percent evaluation is not warranted. Id. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

As discussed above, the Veteran has a 100 percent disability evaluation for PTSD, effective September 7, 2010. If a Veteran already has a 100 percent schedular disability, no additional payment of benefits for a TDIU are warranted. Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994). However, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC). Bradley v. Peake, 22 Vet. App. 280 (2008). The Bradley decision resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities. Therefore, consideration of a TDIU is appropriate in this case. 

To establish TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not sufficient because a schedular rating itself is recognition that a Veteran's industrial capacity is impaired to some degree. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Prior to September 7, 2010, the Veteran did not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a). Effective September 7, 2010, he had one service connected disability evaluated as 100 percent disabling. At his September 2010 PTSD examination, the examiner concluded that the Veteran's PTSD symptoms were consistent with the reasons given by the Veteran regarding why he could not maintain employment. Specifically, his social avoidance, interpersonal conflict, anger outbursts, decreased concentration, marked irritability, and anhedonia "impede[d] maintenance of gainful employment. The examiner concluded that the Veteran was "currently unable to maintain gainful employment" due to his PTSD symptoms. For this reason, a TDIU effective September 7, 2010 is warranted. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. To this extent, the appeal is granted. 

The issue of entitlement to a TDIU prior to September 7, 2010 is addressed in the remand section below. 


ORDER

Service connection for a back disability is denied.

An initial 50 percent evaluation for PTSD is granted. 

Effective September 7, 2010, a TDIU is granted. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

Entitlement to Service Connection for Emphysema

The Veteran contends that his service-connected PTSD caused him to begin smoking after he separated from service. He contends that his emphysema should be service connected because it is the result of smoking for many years. 

The law provides that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service. See 38 U.S.C.A. § 1103  (West 2002); 38 C.F.R. 
§ 3.300(a). In this case, the Veteran did not smoke cigarettes during active service; he asserted that he began to smoke after his separation. 

Service connection for a tobacco-related disability alleged to be secondary to a disability that is not service-connected on the basis of being attributable to a veteran's use of tobacco products during service may be warranted if the following criteria are met: (1) the service-connected disability (in this case, PTSD) caused a veteran to use tobacco products after service; (2) if so, the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability. VAOPGCPREC 6-2003. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the evidence of record is not sufficient for the Board to decide the Veteran's claim. In September 2010, the VA examiner stated that the Veteran's substance abuse was secondary to his service-connected PTSD. However, the examiner did not provide an opinion as to whether he began smoking after service as a result of his PTSD symptoms. Further, no VA examination has been conducted to determine the etiology of his emphysema, to include as due to nicotine dependence. The Board does not possess the medical expertise required to determine whether the Veteran began smoking due to his PTSD, and that his smoking was the cause of his emphysema. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Entitlement to a TDIU Prior to September 7, 2010

Prior to September 7, 2010, the Veteran had one service connected disability, PTSD, evaluated as 30 percent disabling. In this decision, the Board has granted an initial 50 percent evaluation for PTSD. A single service connected disability evaluated as 50 percent disabling does not meet the threshold set forth in 38 C.F.R. § 4.16(a). 

However, if granted, the matter of entitlement to service connection for emphysema will have a substantial effect on the merits of his claim for a TDIU prior to September 7, 2010, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for service connection for emphysema. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Further, even if service connection for emphysema is not granted, however, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

The Veteran asserts that his PTSD symptoms prevent him from maintaining gainful employment. At his October 2008 VA examination he reported not being able to keep a steady job because he could not get along with his co workers and supervisors; he lost his temper, and destroyed equipment. Since 2002, he reported being "self employed" sporadically, performing maintenance and doing yard work. The examiner did not address whether the Veteran was unemployable due to his service connected disability. In October 2008, the Veteran's mother stated that he would only work for a few weeks at a time and then he would stop going to work. A November 2008 statement from Real Life Ministry showed that he had been sporadically employed as a maintenance man and gardener, but not on a full time basis and he had frequent absenteeism due to his substance abuse problem, which is secondary to his PTSD. At his July 2010 hearing, he testified that he cannot be hired because potential employers think he is "crazy." 

As the record contains evidence that the Veteran may have been unemployable as a result of his PTSD prior to September 7, 2010, but he did not meet the schedular criteria for an award of TDIU at that time, the Board finds that referral for consideration of an award of TDIU on an extraschedular basis is warranted and remands the claim to the RO/AMC for appropriate development. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action has been conducted and completed. Then, schedule the Veteran for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has emphysema that had its onset or was aggravated during active service or is otherwise related to any incident of service, or whether it was caused by his service connected PTSD. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has emphysema as a result of any in-service incident or as a result of his PTSD. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The reports of his October 2008 and September 2010 VA PTSD examinations.

ii) The transcript of his July 2010 RO hearing. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must specifically determine whether the Veteran began smoking as the result of his PTSD and not due to any other cause. 

If the examiner determines that the Veteran's tobacco use was caused by his service-connected PTSD, the examiner must provide an opinion as to whether the Veteran's emphysema is secondary to his tobacco use. 

If the examiner determines that the Veteran's tobacco use was NOT caused by his PTSD, the examiner must opine as to whether the Veteran's emphysema began during active service, or is related to any incident of service. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. The RO must consider all of the evidence of record and re-adjudicate the Veteran's claim for TDIU. If, after completing the directives in this remand, the Veteran did not meet the regulatory criteria for consideration of a schedular TDIU prior to September 7, 2010, readjudication must include referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration prior to September 7, 2010. See 38 C.F.R. §4.16(b) (2011). If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


